Oo NH NH NH NH HY WH HN PO & ew ww me im ee ee
oOo ny Nn OA BR HO HNO KK CO OO DB > DB A BP WW NH KH OC

Oo OH HNN A PP WD HNO

 

 

Case 2:19-cr-00035-RAJ. Document 1 Filed 02/14/19 Page 1 of 7

Magistrate Judge Mary Alice Theiler

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, ~ |caseno. MJ 4-069

Plaintiff COMPLAINT for VIOLATION

y Title 21, United States Code,
— Sections 841(a)(1), 841(b)(1)(C), 846
BARRY HORN,
Title 18, United States Code,

Defendant. Section 924(c)(1)(A)(i)

 

 

BEFORE, the Honorable Mary Alice Theiler, United States Magistrate Judge,
United States Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

Count 1
(Conspiracy to Distribute Fentanyl)

Beginning at a time unknown, but within the past five years, and continuing to
February 7, 2019, in Snohomish County and elsewhere within the Western District of
Washington, BARRY HORN, and others known and unknown, did knowingly and
intentionally conspire to distribute fentanyl (N-Phenyl-N [1-(2-phenylethyl0-4-
piperidinyl] propanamide), a substance controlled under Title 21, United States Code,

Section 812.

COMPLAINT/HORN - I UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o HN HD HA BP WY YN

NO NO NHN. NH KH WP HN CO DN wm mm meee
a ryry Nn nA FP WN -&— COD OO AnH HD A BR WO YH K&S CO

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 2 of 7

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and 846. ,

: Count 2
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about February 7, 2019, in Snohomish County and elsewhere within the
Western District of Washington, BARRY HORN did possess firearms, to wit: one Sig
Sauer 9mm semiautomatic pistol bearing serial number 58C009730, and one Springfield
XDS semiautomatic pistol bearing serial number S3268080, in furtherance of a drug
trafficking crime, to wit: Conspiracy to Distribute Fentanyl, as charged in Count 1 above.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

AFFIANT BACKGROUND

1. I am employed as a Special Agent (SA) with the United States Drug
Enforcement Administration (DEA), and have been so employed since March 2016. I am
currently assigned to the Snohomish Regional Drug and Task Force (SRDTF). In this
capacity, I investigate violations of the Controlled Substance Act, Title 21, United States
Code, Section 801 et seq., and related offenses. I havereceived specialized training in
the enforcement and investigation of the Controlled Substance Act. I have received over
620 hours of classroom training including but not limited to, drug identification, drug
interdiction, detection, money laundering techniques and schemes, smuggling, and the
investigation of individuals and/or organizations involved in the illegal possession,
possession for sale, sales, importation, smuggling, cultivation, manufacturing and
trafficking of controlled substances.

2. In my role as a Special Agent for DEA, I have participated in narcotics
investigations involving heroin, fentanyl, cocaine, marijuana, and methamphetamine
which have resulted in the arrest of individuals, the seizure of narcotics and/or narcotic-
related evidence, and the forfeiture of narcotics related assets. I have been involved in

the service of search warrants as part of these investigations. As a result of my training

COMPLAINT/HORN - 2 UNITED STATES ATTORNEY
700: STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Fe ND OH FP W NHN

NO NO NY NO NHN HN NO KN DN mmm ow meet
oe ~l nN N > Oo N — OQ \O CoO ~~] nN Ws & Ww Nu ©S

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 3 of 7

and experience, I am familiar with the various tools, methods, trends, paraphernalia and
related articles used by various traffickers in their efforts to import, conceal, and

distribute controlled substances. I am also familiar with the various methods of

packaging, delivering, transferring, and laundering drug proceeds. Additionally, through

my training and experience, I can identify illegal drugs by sight, odor, and texture.

3. Based on my training and experience, and information relayed to me by
other law enforcement personnel, I know that fentanyl is a Schedule II narcotic and a
highly a dangerous drug. Fentanyl is a synthetic opioid that is 50 times more toxic than
heroin. In its purest form, fentanyl is a white powder, or it can resemble grains similar in
size to table salt. For most people, two to three milligrams of fentanyl is capable of
inducing respiratory depression, respiratory arrest, and possibly death. Two to three

milligrams of fentanyl is comparable in size to five to seven individual grains of table

| Salt. Additionally, counterfeit oxycodone pills containing fentanyl have been associated

with multiple overdose deaths in Skagit and Snohomish Counties in 2018, and fentanyl
has been linked to dozens of overdoses in Snohomish County, Washington.

4. The facts in this affidavit are based on my personal participation in this
investigation and information provided to me by other agents, officers and witnesses.

| INVESTIGATION

5. -As described below, Barry HORN, Nicholas STARZMAN, Rhett IRONS
and a CS conspired to distribute counterfeit oxycodone containing fentanyl, commonly
referred to as “M30s.” As part of the conspiracy, IRONS supplied HORN and
STARTZMAN with counterfeit oxycodone which HORN and STARZMAN redistributed
to others. |

6. During the investigation described below, agents used the assistance of two
confidential informants referred to as CS1 and CS2. Both informants have misdemeanor
convictions for drug-related offenses with no conviction occurring after 2008. Both
informants identified IRONS as an individual distributing M30s through numerous
redistributors that worked for him, to include HORN and STARTMAN. Both informants

COMPLAINT/HORN - 3 , UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Aa HN HD A BP WY LH —

NO NY NY NY NN KN HN NO RO RM wR wm ee
Oo nN Dn nH FF WD NY KSK§ DO Dn HD NH BW NYO KF OC

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 4 of 7

reported that HORN lived with IRONS, and that if IRONS was unavailable, HORN
would conduct the drug transactions for IRONS. CS2 reported that during the timeframe
alleged in the conspiracy, cs2 purchased 100 M30 pills from HORN on two occasions
when IRONS was not available. |

7. A Department of Licensing records check on January 31, 2019 confirmed
that STARTZMAN lists 16764 Wales Street SE, Monroe, Washington 98272 address as
his residence on his Washington driver’s license, and lists this address on the registration
for three vehicles owned by him: a 2002 the silver Honda bearing Washington bearing
license plate AMV0407; a 2008 gold Chrysler Aspen bearing Washington license plate
BLF7028; and a 2004 black GMC Envoy bearing Washington license plate S505WOC. A
records check on January 31, 2019 also confirmed that IRONS lists 21005 59th PL W,
Lynnwood, Washington as his residence on his Washington driver’s license, and lists this
address on the registration for three vehicles owned by him: a 2015 Audi A8 bearing
Washington bearing license plate BLN7018; a black 2007 Audi Q7 bearing Washington
license plate BHL9436; and a 2015 Lexus LS bearing Washington license.

; 8. In July 2018, CS1 conducted a controlled purchase of ten M30 pills from
STARTZMAN. Agents followed CS1 to and from the meeting location. After the
controlled buy, CS1 returned as instructed to a designated neutral location. CS1 gave me
the ten M30 pills which s/he purchased from STARTZMAN for $300. Agents searched
CS1’s person and vehicle before and after the controlled purchase, and found no
additional contraband. CS1 reported that during the sale, CS1 observed STARTZMAN
was in possession of approximately 200 more M30 pills that STRATZMAN kept hidden
in a container disguised as a soda can. CS1 also reported that STARTZMAN noticed
some of the pills were broken and said, “Fucking Barry” upon inspecting the drugs. CS1
believed STARTZMAN was referring to Barry HORN who likely supplied the broken
pills. The ten pills purchased by CS1 tested positive for fentanyl based on testing
completed by the DEA forensic laboratory. .

COMPLAINT/HORN - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
eo HID nA BPW HN

i) NN NO NH NY NO DD NO RO Rw i se
Oo nN Nn On FP WN KF DO HAND NH BP WwW NHN & CO

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 5 of 7

9. On February 7, 2019, investigators followed Nicholas STARTZMAN and
his wife Satins STARTZMAN driving a gold Chrysler Aspen as they drove from
STARTZMAN’s residence located at 16764 Wales Street SE, Monroe, Washington
98272 directly to the lengthy driveway leading to the residence of Rhett IRONS located
at 21005 59th PL W, Lynnwood, Washington.

10. After viewing this activity, I posed as CS1 and contacted STARTZMAN
using 425-315-5836. I sent a text message to STARTZMAN asking if he had any pills.
STARTZMAN sent a text message back to the person he believed to be CS1 stating that
he was picking up pills.

11. After STARTZMAN’s vehicle traveled down the lengthy driveway to
IRONS’ residence, agents observed STARTZMAN, his wife, and a child in the gold
Chrysler as they left the driveway approximately one hour later. Investigators conducted
a traffic stop of STARTZMAN’s vehicle and executed a search warrant for the vehicle.
Investigators found Nicholas STARTZMAN in the front passenger seat, his wife was
driving the vehicle, and their child was in the backseat. Directly at STARTZMAN’s feet
on the floor in front of the passenger’s seat, investigators found a container disguised as a
soda can with a false top. Inside the soda can, investigators recovered approximately 40
pills (weighing 4 grams) with the markings “M” on one side and “30” on the other. On
STARTZMAN’s person, investigators recovered two baggies containing approximately
190 light-colored pills (weighing 19.4 grams), with the markings “M” on one side and
“30” on the other. Testing conducted by the 10th Civil Support Team (“10CST”), a
Department of Defense laboratory certified in the testing of hazardous materials, revealed
pills from STARZMAN’s vehicle and person were positive for fentanyl.

12. Agents advised STARTZMAN of his Miranda warnings, and he waived his
rights and agreed to answer questions. STARTZMAN reported that he was selling M-30s
for the last year, and the pills on his person were more than he normally picked up from |
his supplier. STARTZMAN said he normally picked up 30 to 50 pills three times per
week. Therefore, a conservative estimate of STARTZMAN’s distribution quantity

COMPLAINT/HORN - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206). 553-7970
Oo Oo SN DN WA BR WY NHN =

NO NY NHN NH HN HN HN KH HN ww mm epee
Oo AN OA BP WO HO KS&§ DOD OO DWBA ND A BP WO NH =» CO

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 6 of 7

during the last year based on his own statements would be 4,680 pills (52 weeks x 3 times
per week x 30 pills) which equates to 468 grams (conservatively, each pill is
approximately .1 gram, but can weigh more).

13. On February 7, 2019, agents executed a search warrant at Rhett IRONS’
residence located at 21005 59th PL W, Lynnwood, Washington, and inside agents
contacted RHETT IRONS, a female who identified herself as IRONS’ girlfriend, and
four children. While searching the residence, agents recovered a loaded Glock 42 pistol
underneath the mattress in the master bedroom where a child was sleeping on the bed.
Also in the master bedroom, agents recovered approximately 1,216 M30 pills weighing
122.5 grams stored in the pockets of various clothes, in a dresser drawer, and in a closet
safe. In the garage on a toolbox with mail addressed to IRONS, agents recovered
approximately 30 additional M30 pills (weighing 3.6 grams). The appearance of the pills
recovered from IRONS? residence were similar in shape, size and color to the pills
recovered from STARZMAN. Testing conducted by 10CST revealed pills from IRONS’
bedroom were positive for fentanyl.

14. While agents were executing the search warrant at IRONS’ residence, they
contacted Barry HORN and his two children outside as they were coming home. Agents
advised HORN of his Miranda warnings and HORN agreed to answer questions.

15. | HORN stated that he lived with IRONS for the last year, and confirmed the
location of his bedroom in the basement of the house. HORN’s two children occupied
another bedroom in the basement. HORN admitted that during the last year and a half, he
had been selling M30s with IRONS and he “knew this was going to happen”, referring to
agents search the house. HORN said that he sold 100 pills a week, and obtained the pills
from IRONS. Based on HORN’s statement that he distributed 100 pills a week for the

| last year and a half, a conservative estimation of 52 weeks (one year) x 100 pills is 5200

pills, weighing approximately 520 grams. .
16. While at the residence, HORN provided the code for a safe in his bedroom
dresser where agents recovered approximately 120 M30 pills (11.8 grams) that tested

COMPLAINT/HORN - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co HN DBD A BP W HN ke

NO NO NO NO NO NHN HN KH NO we iw wm ee ie
oo ND ON BP Ww NH KF CO Oo MH DN BB W NH KK OC

 

 

Case 2:19-cr-00035-RAJ Document1 Filed 02/14/19 Page 7 of 7

positive for fentanyl as processed by 10CST. In same dresser, agents recovered a loaded
Sig Sauer semiautomatic pistol with three loaded magazines. In a coat hanging on a coat
rack by the bedroom door, agents recovered a loaded Springfield semiautomatic pistol.
Based on the above facts, I respectfully submit that there is probable cause to

believe that BARRY HORN did knowingly and intentionally conspire to distribute
fentanyl (N-Phenyl-N [1-(2-phenylethyl0-4-piperidinyl] propanamide) in violation of
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A) and 846, and did possess
two firearms in furtherance of that crime in violation of 924(c)(1)(A)(i).

‘Dated this_/4 day of February, 2019.

Bylo’

Krig Burford, Special Agent
Drug Enforcement Agency
Complainant

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offense set forth in the Complaint.

Dated this | day of February, 2019.

 

United States Magistrate Judge

COMPLAINT/HORN -7 © UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
